Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on September 11, 2020, has been considered and initialed by the Examiner. 

Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 5-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

	In claim 6, the phrase, “multilayer film has a thickness from 1 mil (25.4 µ) to 5 mil (127 µ)” is indefinite.  It is unclear how the multilayer film has a thickness from 1 mil to 5 mil, where instant claim 2 discloses both rigid components have a thickness of at least 6 mil.


Claim Rejections – 35 USC § 102(a)(1)

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wald et al (U.S. 2008/0053608). 
	Wald discloses a rigid thermoformable material including two rigid thermoformable layers or films adhered together, with printing included on either or both of the films (abstract and paragraphs 5-6).  Wald discloses each film is approximately 8 mils thick (paragraph 12).  Wald discloses a continuous uniform printing layer (paragraph 16). Wald discloses the thermoformable material is used for producing consumer packaging (paragraph 1).  Because Wald discloses a thermoformable sheet 

Claim Rejections – 35 USC § 103(a)

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2-4, 7, 9-12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wald et al (U.S. 2008/0053608). 
	Wald is taken as above. Wald discloses a rigid thermoformable material including two rigid thermoformable layers or films adhered together, with printing included on either or both of the films (abstract and paragraphs 5-6).  Wald discloses each film is approximately 8 mils thick (paragraph 12).  Wald discloses a continuous uniform printing layer (paragraph 16). Wald discloses the thermoformable material is used for producing consumer packaging (paragraph 1).  Wald discloses the thermoformable material may further comprise additional printing on the other of the first and second inside surfaces (claim 4 of Wald) of the thermoformable layers, where the additional printing layers can 
	Concerning claim 3, although Wald does not disclose a second barrier layer, it would have been obvious to one of ordinary skill in the art to duplicate either a printing layer or rigid layer to function as an additional barrier layer, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Concerning claims 7 and 9, Wald discloses the rigid films can include polypropylene (polyolefin, paragraph 11).
	Concerning claims 10 and 12, Wald discloses each film is approximately 8 mils thick (paragraph 12). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).





Claim Objection

8.	Claims 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited thermoformed packaging unit further including where the poyolefin is an ethylene vinyl acetate copolymer.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.


Allowable Claims 

9.	Claims 13-19 are allowable.  The prior art of record does not teach or suggest the recited thermoformable sheet further including a barrier layer comprising ethylene vinyl alcohol copolymer and a second rigid component comprising a second styrenic polymer, the second rigid component directly adjacent to the printed pigment deposit.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781